DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a thickness measuring unit” of claims 1 and 21 with means for “obtaining the thickness of the polishing pad from the relative moving distance of the disk holder” is considered a controller module, or equivalents thereof, configured to be connected to a sensing unit (i.e. sensing unit 400) with hardware and/or software for measuring a thickness of the polishing pad [application publication; paragraph 0042] (Fig. 11);   
“a polishing control unit” of claim 14 with means “for controlling at least one polishing parameter based on the measured thickness of the polishing pad” is considered to be a controller module, or equivalents thereof, configured to control the polishing condition of the substrate with the thickness of the polishing pad [application publication; paragraph 0099] (Fig. 11);
“a conditioner control unit” of claims 16 with means “for controlling at least one conditioning parameter based on the measured thickness of the polishing pad” is considered to be a controller module, or equivalents thereof, configured to control the conditioning parameters of the polishing pad [application publication; paragraph 0102] (Fig. 11); 
“a height measuring unit” of claims 18 and 21 with means “for measuring the height of the upper surface of the polishing table” is considered to a sensor for measuring height [application publication; paragraphs 0108, 0110, 0111];
“a calibration unit” of claims 18 and 21 with means “for calibrating the thickness of the polishing pad on the basis of the height deviation of the upper surface for each position of the polishing table measured by the height measuring unit” is considered to be a controller module, or equivalents thereof (Fig. 12), for comparing or correlating the readings of a sensor or instrument (per the definition of “calibrate” and paragraphs 0120 and 0121 of the application publication).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 8, 21, and 22, and those depending therefrom including claims 9-10, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the claimed “wherein the sensing unit is mounted on the bottom of a casing which forms the outline of the conditioner head” is indefinite.  The claimed “the outline” lacks antecedent basis.  While everything has an outline, an outline itself is not defined so that one of ordinary skill in the art would clearly understand what is meant by the phrase “the outline.”  For example, an outline of a donut shape could refer to the outer circumference of the donut, the outer circumference of the donut and the outline of the inner, missing portion, of the donut, both of these, or even just partial outlines of each, such as in the case of a rising sun where an outline is seen even while the entire object is not. Therefore, “the outline” requires antecedent basis and, since the antecedent basis is missing, then the claim is indefinite.  For the purpose of examination, the examiner will consider this to be “an outline.”  
Additionally, it’s unclear whether “a casing which forms the outline of the conditioner head” is a separate structure from the “conditioner head” or just the outer surface of the conditioner head.  In other words, applicant appears to be claiming that this is an integral part of the conditioner head that forms the outline (i.e. “forms the outline of the conditioner head”).  It doesn’t surround the outline of the conditioner head, but rather “forms” the outline, and therefore seems to be merely be re-naming the outer surface of the conditioner head as “a casing” rather than requiring a different, distinct structure.  For the purpose of examination, the examiner will consider the casing to be the outer portion of the conditioner head.  To correct the issue of indefiniteness, applicant can, for example, clarify that the casing is a separate structure connected to the conditioner head, wherein the casing surrounds the conditioner head, or, for example, state “wherein the sensing unit is mounted to the bottom of the conditioner head.      
Regarding claim 7, the claimed “sensing part” lacks antecedent basis.  For the purpose of examination, the examiner will consider this to be “the sensing unit 
Regarding claim 8, the claimed “, and is formed of a second eddy current sensor to receive a second eddy signal from the second metal surface” is indefinite because it’s not clear what is formed of a second eddy current sensor.  In this case, it’s not clear whether applicant is saying [the sensing unit] is formed of a second eddy current sensor, or whether applicant is saying “[the second metal surface] is formed of a second eddy current sensor.  Additionally, if it is the former, then the sensing unit is not made up of a second eddy current sensor because it also includes a further eddy current sensor, so applicant should make that clear in the claims.  For example, “and wherein the sensing unit further comprises a second eddy current sensor.”  For the purpose of examination, the examiner will consider this to be “, and the sensing unit further comprises 
Regarding claim 9, the claimed ““closest” is indefinite because “closest” comparative and the claim offers nothing to compare it to.  For example, out of all of the magnetic sensors, it is the closest to the second metal surface as claimed.  However, the magnetic sensor could still be closer and thus exists both closest and not closest, depending on what “closest” is relative to.  For the purpose of examination, the examiner will consider this to be “a position adjacent.”  
Regarding claim 21, the claim requires a “first eddy current sensor” and “third eddy current sensor” which makes indefinite whether a “second eddy current sensor” is required.  The presence of a “third” implies that there is two preceding the “third,” otherwise this would be a “second eddy current sensor” and not a “third.”  Therefore, it’s indefinite whether a “second eddy current sensor” is required of the claim.  For the purpose of examination, the examiner will consider the “third eddy current sensor” to be the “second eddy current sensor.”  Applicant may also use terms like “another, additional, extra, etc.” for use with the second/third eddy current sensor (ex. “another eddy current sensor”).  
Regarding claim 22, the claimed “the inner region” and “the outer region” lacks antecedent basis.  For the purpose of examination, the examiner will consider this to be “an inner region” and “an outer region,” respectively.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 11-13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Che (KR20160051219A).
	Regarding claim 1, Che (KR20160051219A) discloses a substrate processing apparatus, comprising:
a polishing table (polishing table 10); 
a polishing pad (polishing pad 1) disposed on an upper surface of the polishing table (Fig. 1);
a conditioner (conditioner 100) including a conditioner head (conditioner 100), a disk holder (133c) movably coupled to the conditioner head (conditioner 100) in a vertical direction (to engage/disengage from the pad surface for conditioning), and a conditioning disk (conditioning disk 11) mounted to the disk holder (133c) and in contact with the polishing pad; and
a thickness measuring unit (the measuring portion of controller 160 for receiving the measurement signal) of obtaining the thickness of the polishing pad from the relative moving distance of the disk holder (133c) with respect to the conditioner head (100) (“magnetic force between the pair of first magnets 171 and 172 is measured in real time by the magnetic force sensor 207 and transmitted to the controller 160”) [Che Translation; page 5, lines 26-28], wherein the information of the relative moving distance is received from sensing unit (the magnetic force sensor 209 measures the magnetic force between the 2-1 magnet 191 and the 2-2 magnet 193 in real time, and from this, the upward and downward displacement amount 200 of the conditioning disk 111, [c]an be measured”) [emphasis added].
	Regarding claim 2, Che discloses the substrate processing apparatus of claim 1, wherein the sensing unit (magnetic force sensor 209) is mounted on the conditioner head (100) (Fig. 5).
	Regarding claim 3, Che discloses the substrate processing apparatus of claim 2, wherein the sensing unit (magnetic force sensor 209) is mounted on the conditioner head (conditioner 100) at a position spaced apart from a first metal surface (surface of magnet 191) formed at the disk holder (133c) (Fig. 5), and formed of a first eddy current (i.e. a localized electric current induced in a conductor by a varying magnetic field) sensor (magnetic force sensor 209) to receive the first eddy current signal from the first metal surface (surface of magnet 191) (“magnetic force sensor 209 measures the magnetic force between the 2-1 magnet 191 and the 2-2 magnet 193 in real time, and from this, the upward and downward displacement amount 200 of the conditioning disk 111, [c]an be measured”) [Che Translation; page 7, lines 25-28].  
While the magnet 191 is not explicitly said to be metal, since there are non-metal magnets made of organic polymers, official notice is taken that it is well known that a magnet is typically a piece of iron or other metallic material and, given the lack of explanation of the material, it would have been obvious to one of ordinary skill in the art to use a metal magnet due to their availability and being relatively cheaper compared to non-metal magnets.  
	Regarding claim 4, Che discloses the substrate processing apparatus of claim 3, wherein the sensing unit (magnetic force sensor 209) is mounted on the lowermost end of the conditioner head (conditioner 100) (Fig. 5).
	Regarding claim 5, Che discloses the substrate processing apparatus of claim 4, wherein the sensing unit (magnetic force sensor 209) is mounted on the bottom [portion] of a casing (the outer surface of the conditioner head 100) which forms the outline of the conditioner head (100) (Fig. 5).
	Regarding claim 6, Che discloses the substrate processing apparatus of claim 3, wherein the first eddy current sensor (magnetic force sensor 209) receives the first eddy current signal (magnetic force acting as the signal) from the upper surface of the disk holder formed of metal (“magnetic force sensor 209 measures the magnetic force between the 2-1 magnet 191 and the 2-2 magnet 193 in real time, and from this, the upward and downward displacement amount 200 of the conditioning disk 111, [c]an be measured”)
	Regarding claim 7, Che discloses the substrate processing apparatus of claim 1, wherein the sensing [unit] (magnetic force sensor 209 and bottom magnet 191 of magnets 190) (Fig. 8) is mounted on the disk holder (133c) (Fig. 5).
	Regarding claim 8, Che discloses the substrate processing apparatus of claim 7, wherein the sensing unit (magnetic force sensor 209) is mounted on the disk holder (133c) at a position spaced apart from a second metal surface (surface of magnets 170) (Fig. 8), and [wherein the sensing unit further comprises] 
	Regarding claim 11, Che discloses the substrate processing apparatus of claim 1, wherein the sensing unit (magnetic force sensor 209) is a distance sensor to detect the distance between the conditioner head (transmission shaft 132 of conditioner head 100) and the disk holder (133c) (“magnetic force sensor 209 measures the magnetic force between the 2-1 magnet 191 and the 2-2 magnet 193 in real time, and from this, the upward and downward displacement amount 200 of the conditioning disk 111, [c]an be measured”) [Che Translation; page 7, lines 25-28].  
	Regarding claim 12, Che discloses the substrate processing apparatus of claim 1, wherein the thickness measuring unit (controller 160) obtains the thickness of the polishing pad during the conditioning process of the polishing pad (“signal measured by the displacement sensor 201 is transmitted to the displacement measuring unit 202 to calculate a vertical displacement amount of the conditioning disk 111 in real time and is transmitted to the controller 160” [Che translation; page 4, lines 2-4], where height of the surface of the polishing pad is considered the thickness of the polishing pad, with the sensor 201 and displacement measuring unit 202 being a  “means for measuring the height of the surface of the polishing pad”) (“control unit 160 measures the vertical displacement amount 200 of the conditioning disk 111 obtained from the displacement sensor 201, the flow sensor 205 and the magnetic force sensors 207 and 209”) [Che translation; page 7, lines 29-32].
	Regarding claim 13, Che discloses the substrate processing apparatus of claim 1, wherein the conditioner (conditioner 100) is configured to travel back and forth relative to the polishing pad along the predetermined arc-shaped path (“the conditioning disk 111 reciprocates along an arc-shaped path and moves up and down according to the height deviation of the polishing pad 11”) [Che Translation; page 3, second to last paragraph], and wherein the thickness measuring unit (controller 160) obtains the thickness distribution (thickness along a contact pattern) along the arc-shaped path (“the control data for obtaining the conditioning load (pressing force) is obtained along the reciprocating path of the circular arc of the conditioning disk, the surface height deviation data along the radial direction of the polishing pad can be adjusted in accordance with the reciprocating path of the conditioning disk”) [Che Translation; page 8, lines 16-20].
	Regarding claim 16, Che discloses the substrate processing apparatus of claim 1, further comprising: 
a conditioner control unit (portion of control unit 160 for controlling the down force of the conditioner) for controlling at least one conditioning parameter based on the measured thickness of the polishing pad (“the control unit 160 controls the pressing force Fc to be introduced by the conditioning disk 111”) [Che translation; page 7, lines 41-42].  While the prior art of Che does not mention “a control index”, applicant merely states that the measured thickness of the polishing pad is used as “a control index” and therefore, since the prior art of Che includes a measured thickness of the polishing pad, then Che is considered to disclose the claimed “measured thickness of the polishing pad as a control index” as claimed.  
	Regarding claim 17, Che discloses the substrate processing apparatus of claim 16, wherein the conditioning parameter (pressing force) includes at least one of pressing force of the conditioner (“the control unit 160 controls the pressing force Fc to be introduced by the conditioning disk 111”) [Che translation; page 7, lines 41-42].  
	Regarding claim 18, Che discloses the substrate processing apparatus of claim 1, further comprising: a height measuring unit (pad height measuring unit 90) for measuring the height of the upper surface of the polishing table (“a pad height measuring unit 90 for measuring a difference in surface height of the polishing pad 11” wherein the difference is a measurement of the initial height minus the height at measurement) [Che Translation; page 3, lines 6-8 of third paragraph]; and 
a calibration unit for calibrating (i.e. adjust) the thickness of the polishing pad on the basis of the height deviation of the upper surface for each position of the polishing table measured by the height measuring unit (“surface height deviation 79 of the polishing pad 11 is canceled by the controlled pressing force Fr of the conditioning disk 111 of the conditioner 100 so that the polishing pad 11 11, the chemical mechanical polishing quality of the wafer W can be improved”) [Che Translation; Page 7, last paragraph].
	
Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Che (KR20160051219A) in view of Chae (CN207120144U).  
	Regarding claim 14, Che discloses the substrate processing apparatus of claim 1, further comprising:
a polishing control unit for controlling at least one polishing parameter based on the measured thickness of the polishing pad.  
However, CN207120144U teaches a controlling at least one polishing parameter based on the measured thickness of a polishing pad (“the thickness of the polishing pad is at least any one of the index and can control the adding pressure of the carrier head is compressed on the polishing pad substrate, the rotation number of the carrier head, the carrier head to the grinding time”) [‘144; page 5, lines 21-27].  Since Che is measuring the thickness of the pad of a CMP and since ‘144 is pertinent to CMP machines, it therefore would have been obvious to one of ordinary skill in the art to use the pad thickness measurement of Che in order to control parameters of polishing, as taught by ‘144, in order to accurately polish a substrate to a target removal over a desired rate of polishing and time [‘144; page 5, lines 35-38] [‘144; page 5, lines 21-27].  
As to the “control index”, applicant merely states that the measured thickness of the polishing pad is used as “a control index” and therefore, since the prior art of Che includes a measured thickness of the polishing pad, then Che is considered to disclose the claimed “measured thickness of the polishing pad as a control index” as claimed.  
Regarding claim 15, Che, as modified by ‘144, discloses the substrate processing apparatus of claim 14, wherein ‘144 teaches the polishing parameter includes at least one of the pressing force by a carrier head to the substrate against the polishing pad, polishing time, rotational speed of the carrier head (“the thickness of the polishing pad is at least any one of the index and can control the adding pressure of the carrier head is compressed on the polishing pad substrate, the rotation number of the carrier head, the carrier head to the grinding time”) [‘144; page 5, lines 21-27].  

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of Che fails to anticipate or render obvious “wherein the sensing unit is mounted on the uppermost end of the disk holder” as claimed.  Che’s sensor is specifically not mounted on an end of the disk holder, particularly the uppermost end, and therefore fails to anticipate or render obvious this limitation.  

	Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of Che fails to anticipate or render obvious “wherein the conditioner head is formed of metal, and the second eddy current sensor receives the second eddy current signal from the bottom of the conditioner head” as claimed.  

Claims 19, and claim 20 depending therefrom, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	The prior art of Che fails to anticipate or render obvious “wherein the height measuring unit includes:
a third eddy current sensor provided in the conditioner for obtaining a third eddy current signal from a third metal surface formed in the polishing table; and 
a height detector for detecting the height of the upper surface of the polishing table from the third eddy current signal obtained by the third eddy current sensor.”
While an eddy current sensor provided in the polishing table is conventional, having one in addition to the other eddy current sensors, as claimed, is not anticipated by the prior art and is not considered obvious in view of the prior art.  

Claim 21, and claim 22 depending therefrom, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
 The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to anticipate, or render obvious, in combination with all other claim limitations, “a [second] eddy current sensor provided in the conditioner for obtaining a [second] eddy current signal from a [second] metal surface formed in the polishing table; and 
a height detector for detecting the height of the upper surface of the polishing table from the [second] eddy current signal obtained by the [second] eddy current sensor.”
While an eddy current sensor provided in the polishing table is conventional, having one in addition to the other eddy current sensors, as claimed, is not anticipated by the prior art and is not considered obvious in view of the prior art.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20080004743 and KR100630754B1 are pertinent to claims 1 and 21.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723